Exhibit 10.3

 

Corn Products International

Notice of Grant of Restricted Stock Units

And Restricted Stock Units Award Agreement

 

NAME

 

You have been granted an award of            Restricted Stock Units (the
“Award”) effective                   , 20     (the “Grant Date”) under the
Corn Products International, Inc. Stock Incentive Plan (the “Plan”),
representing the right to receive in the future              shares of Common
Stock of Corn Products International, Inc. (the “Company”).   This Award
Agreement and the Plan together govern your rights under the Plan and set forth
all of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.               General.  Except as provided below, you shall not be entitled
to any privileges of ownership with respect to the shares of Common Stock
subject to the Award unless and until, and only to the extent, the Restricted
Stock Units subject to the Award are settled and you become a stockholder of
record with respect to such shares as provided herein.  The Company agrees to
reserve and keep available, either in treasury or out of its authorized but
unissued shares of Common Stock, the full number of shares subject to the Award.

 

2.               Vesting Period. The Restricted Stock Units awarded and/or
credited under this Award Agreement will become fully vested on
                  , 20     (the “Vesting Date”).  During the period beginning on
the Grant Date and ending on the Vesting Date (the “Vesting Period”) the
Restricted Stock Units awarded and/or credited under this Award Agreement may
not be sold, transferred, assigned, pledged, hypothecated or otherwise
encumbered or disposed of, except as provided in the Plan or this Agreement.  If
all of the terms and conditions of the Award Agreement and the Plan are met on
the Vesting Date, then you will be issued certificates for the number of shares
of Common Stock subject to the Restricted Stock Units then held by you which
were issued and/or credited to you under this Award Agreement.

 

3.               Termination of Employment: In the event that you terminate
employment with the Company, its affiliates, and/or its Subsidiaries for any
reason, or in the event that the Company, its affiliates, and/or its
Subsidiaries terminates your employment with or without Cause, all of the
unvested Restricted Stock Units you hold at the time your employment terminates
shall be forfeited to the Company, subject to Section 3.3 of the Plan and
provided, that in the event your employment with the Company is terminated due
to (a) death, (b) disability or (c) retirement (i) on or after age 55 with a
minimum of 10 years employment with or service to the Company or (ii) on or
after age 62, a prorated portion of the Restricted Stock Units awarded and/or
credited under this Award Agreement shall vest.  Such proration shall be
calculated by multiplying the number of Restricted Stock Units awarded and/or
credited under this Award Agreement by a fraction, the numerator of which is the
number of full months that have elapsed between the Grant Date and your
termination date and the denominator of which is     .

 

4.               Voting Rights and Dividends.  You do not have the right to vote
any shares of Common Stock or to receive dividends on them prior to the date
such shares are to be issued to you pursuant to the terms of this Award
Agreement.  As of each date on which dividends are paid on the Common Stock, the
Company shall credit to the Award additional Restricted Stock Units, the number
of which shall be determined by multiplying the amount of such dividend per
share of Common Stock by the number of shares of Common Stock then subject to
the Award, and dividing the product thereof by the Fair Market Value of a share
of Common Stock on the applicable dividend payment date.

 

--------------------------------------------------------------------------------


 

5.               Tax Withholding: The Company shall have the right to deduct
from any payment of any kind (including salary or bonus) otherwise due to you,
an amount equal to any income, social, or other taxes of any kind required by
law to be withheld in connection with the award, deferral or settlement of the
Restricted Stock Units. Regardless of any action the Company, its affiliates,
and/or its Subsidiaries takes with respect to any or all tax withholding, you
acknowledge that the ultimate liability for all such taxes is and remains your
responsibility (or that of your beneficiary) and that the Company , its
affiliates, and/or its Subsidiaries: (a) make no representations or undertakings
regarding the treatment of any tax withholding in connection with any aspect of
the Restricted Stock Units, including the grant, vesting or exercise of the
Restricted Stock Units or the receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your (or your beneficiary’s) liability for such tax.

 

6.               Stock Withholding: With respect to withholding required upon
any taxable event arising as a result of vesting of Restricted Stock Units
awarded hereunder, the Company, its affiliates and/or its Subsidiaries will
satisfy tax withholding requirements by withholding Restricted Stock Units or
shares of Common Stock having a Fair Market Value equal to the total minimum
statutory tax required to be withheld on the transaction.  You agree to pay to
the Company, its affiliates, and/or its Subsidiaries any amount of tax that the
Company, its affiliates, and/or its Subsidiaries may be required to withhold as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.

 

7.               Change of Capitalization:  If, prior to the time the
restrictions imposed by Section 2 of this Award Agreement on the Restricted
Stock Units awarded hereunder lapse, the Company shall be reorganized or
consolidated or merged with another corporation, the appropriate amount of any
stock, securities or other property exchangeable for shares of Common Stock
pursuant to such reorganization, consolidation or merger shall be appropriately
substituted for the shares of Common Stock then subject to the Restricted Stock
Units issued and/or credited hereunder.

 

8.               Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time.

 

9.               No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, you acknowledge that:  (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time, as provided
in the Plan and this Award Agreement; (b) the grant of the Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) the Restricted Stock Units and any Common Stock subject
to the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) in the event that you are an employee of an affiliate or
Subsidiary of the Company, the grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
will not be interpreted to form an employment contract with the affiliate or
Subsidiary that is your employer; (g) the future value of the underlying shares
of Common Stock is unknown and cannot be predicted with certainty; (h) no claim
or entitlement to compensation or damages arises from forfeiture or termination
of the Restricted Stock Units or diminution in value of the Restricted Stock
Units or the shares of Common Stock and you irrevocably release the Company, its
affiliates and/or its Subsidiaries from any such claim that may arise; and (i)
in the event of involuntary termination of your employment, your right to
receive Restricted Stock Units and vest in Restricted Stock Units and/or Common
Stock under the Plan, if any, will terminate in accordance with the terms of the
Plan and will not be extended by any notice period mandated under local law;
furthermore, your right to vest in the Restricted Stock Units after such
termination of employment, if any, will be measured by the date of termination
of your active employment and will not be extended by any notice period mandated
under local law.

 

--------------------------------------------------------------------------------


 

10.         Requirements of Law: The granting of Restricted Stock Units under
the Plan, and the issuance or delivery of any certificate or certificates for
Common Stock upon the vesting of Restricted Stock Units shall be subject to, and
conditioned upon, satisfaction of all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

11.         Compliance with Section 409A of the Code.  It is intended that this
Award Agreement and the Plan be exempt from the provisions of section 409A of
the Code to the maximum extent permissible under law.  To the extent section
409A of the Code applies to this Award Agreement and the Plan, it is intended
that this Award Agreement and the Plan comply with the provisions of section
409A of the Code.  This Award Agreement and the Plan shall be administered and
interpreted in a manner consistent with this intent.  In the event that this
Award Agreement or the Plan does not comply with section 409A of the Code (to
the extent applicable thereto), the Company shall have the authority to amend
the terms of this Award Agreement or the Plan (which amendment may be
retroactive to the extent permitted by section 409A of the Code and may be made
by the Company without your consent) to avoid excise taxes and other penalties
under section 409A of the Code, to the extent possible.    Notwithstanding the
foregoing, no particular tax result for you with respect to any income
recognized by you in connection with this Award Agreement is guaranteed, and you
solely shall be responsible for any taxes, penalties, interest or other losses
or expenses incurred by you under section 409A of the Code in connection with
this Award Agreement.  To the extent any amounts under this Award Agreement are
payable by reference to your “termination of employment,” such term shall be
deemed to refer to your “separation from service,” within the meaning of section
409A of the Code.  Notwithstanding any other provision in this Plan, if you are
a “specified employee,” as defined in section 409A of the Code, as of the date
of your separation from service, then to the extent any amount payable under
this Award Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of section 409A of the Code, (ii) is payable
upon your separation from service and (iii) under the terms of this Award
Agreement would be payable prior to the six-month anniversary of your separation
from service, such payment shall be delayed until the earlier to occur of (a)
the six-month anniversary of your separation from service or (b) the date of
your death.

 

12.         Administration: This Award Agreement and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Board or the
Committee may adopt for administration of the Plan.

 

 

Corn Products International, Inc.

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

By your signature below, you represent that you are familiar with the terms and
provisions of the Corn Products International, Inc. Stock Incentive Plan, and
hereby accept this Award Agreement subject to all of the terms and provisions
thereof.  You further agree to notify the Company upon any change in residence.

 

 

 

 

 

Signature

 

Date

 

--------------------------------------------------------------------------------